 
Exhibit 10.2
 
 
Exhibit A


This document constitutes part of a prospectus covering securities that have
been registered
under the Securities Act of 1933.


STOCK UNIT AGREEMENT
 
THIS AGREEMENT, dated as of January 29, 2008, between Lazard Ltd, a Bermuda
exempted company (the “Company”), on behalf of its applicable Affiliate (as
defined under the definitional rules of Section 1(a) below), and Bruce
Wasserstein (the “Employee”).
 
W  I  T  N  E  S  S  E  T  H
 
WHEREAS, in connection with the Employee’s continued service to the Company and
its Affiliates and pursuant to Section 3 of the Amended and Restated Agreement
Relating to Retention and Noncompetition and Other Covenants between the
Employee, Lazard Group LLC and the Company, dated as of the date hereof (the
“Retention Agreement”), the Company hereby grants the Employee 2,700,000 Stock
Units; and
 
WHEREAS, in connection with the Employee’s continued service with the Company
and its Affiliates, and as an inducement for the Company’s grant of Stock Units,
the Employee is agreeing to the restrictions set forth in Appendix A of this
Agreement (the “Covenants”).
 
NOW THEREFORE, in consideration of the mutual promises and covenants made herein
and the mutual benefits to be derived herefrom, the parties hereto agree as
follows:
 
1.  Grant and Vesting of Stock Units.
 
(a)            Subject to the provisions of this Agreement and to the provisions
of the Company’s 2005 Equity Incentive Plan (the “Plan”) (all capitalized terms
used herein, to the extent not defined, shall have the meaning set forth in the
Plan), the Company, on behalf of its applicable Affiliate, hereby grants to the
Employee, as of the date hereof (the “Grant Date”), 2,700,000 stock units (the
“Stock Units”), each with respect to one Share, which grant shall constitute the
Special Retention Award (as defined in the Retention Agreement) and is being
granted to the Employee in full satisfaction of the Company’s and Lazard Group
LLC’s obligations under Section 3 of the Retention Agreement.
 
(b)            Subject to the terms and conditions of this Agreement, the Stock
Units shall vest and no longer be subject to any restriction (such period during
which restrictions apply to the Stock Units is the “Restriction Period”) on
December 31, 2012 (the “Vesting Date”).
 
(c)            In the event that the Employee incurs a Termination of Employment
during the Restriction Period for any reason not set forth in Section 1(d), all
unvested Stock Units shall be forfeited by the Employee effective immediately
upon such Termination of Employment.  For all purposes under this Agreement
(including Appendix A), the determination of whether the Employee has incurred a
Termination of Employment shall be made without regard to whether the Employee
continues to provide services in a non-employee capacity after termination of
his employment.
 
 

--------------------------------------------------------------------------------


 
 
(d)            In the event that the Employee incurs a Termination of Employment
during the Restriction Period by the Company without Cause (within the meaning
of Section 4(b) of the Retention Agreement) or due to the Employee’s Disability
(within the meaning of Section 4(a) of the Retention Agreement), all Stock Units
shall, subject to
Section 1(e), remain outstanding and continue to vest on the Vesting Date.  In
the event that the Employee incurs a Termination of Employment during the
Restriction Period due to the Employee’s death (or, subject to Section 1(e),
dies during the Restriction Period subsequent to a Termination of Employment
described in the preceding sentence), all Stock Units shall remain outstanding
and vest on the first to occur of (x) the Vesting Date and (y) the 30th day
following such death.
 
(e)            If following a Termination of Employment described in Section
1(d), the Employee violates any of the Covenants during the applicable periods
specified in Appendix A, which is incorporated herein by reference, all
outstanding Stock Units shall be forfeited and canceled as of the date of such
violation. Any violation of the Covenants prior to the Vesting Date shall be
deemed to violate the Covenants for purposes of this Section 1(e) only if such
violation occurs during the stated duration of such Covenants.
 
(f)            Notwithstanding the foregoing, in the event of a Change in
Control, any unvested but outstanding Stock Units shall automatically vest as of
the date of such Change in Control; provided that, in the event that such Change
in Control does not qualify as an event described in Section 409A(a)(2)(A)(v) of
the Code and the regulations thereunder, such Stock Units shall not be settled
until the Vesting Date or, if earlier, immediately following any permissible
payment event under Section 409A of the Code and the regulations thereunder (but
shall not be subject to the forfeiture provisions of Section 1(e) following such
Change in Control).
 
2.  Settlement of Units.
 
Subject to the proviso of Section 1(f), as soon as practicable (but in no event
more than 30 days) after any Stock Unit has vested and is no longer subject to
the Restriction Period, the Company shall, subject to Section 6, issue one Share
to its applicable Affiliate and cause such Affiliate to deliver to the Employee
one or more unlegended, freely-transferable stock certificates in respect of
such Shares issued upon settlement of the vested Stock Units.
 
3.  Nontransferability of the Stock Units.
 
During the Restriction Period and until such time as the Stock Units are
ultimately settled as provided in Section 2 above, the Stock Units shall not be
transferable by the Employee by means of sale, assignment, exchange,
encumbrance, pledge, hedge or otherwise.
 
4.  Dividend Equivalents.
 
If the Company declares and pays ordinary quarterly cash dividends on the Common
Stock during the Restriction Period, the Employee shall be credited with
additional Stock Units (determined by dividing the aggregate dividend amount
that would have been paid with respect to the Stock Units if they had been
actual shares of Common Stock by the Fair Market Value of a share of Common
Stock on the dividend payment date), which additional Stock Units shall vest
concurrently with the underlying Stock Units and be treated as Stock Units for
all purposes of this Agreement (it being understood that the provisions of this
sentence shall not apply to any extraordinary dividends or distributions).
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
5.  Payment of Transfer Taxes, Fees and Other Expenses.
 
The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of Shares received by an Employee in
connection with the Stock Units, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith.
 
6.  Taxes and Withholding.
 
No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income tax
purposes with respect to any Stock Units, the Employee shall pay to the Company
or its applicable Affiliate, or make arrangements satisfactory to the Company or
its applicable Affiliate regarding the payment of, any federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld with respect to such amount.  The obligations of the Company under this
Agreement shall be conditioned on compliance by the Employee with this Section
6, and the Company or its applicable Affiliate shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment otherwise due to
the Employee, including deducting such amount from the delivery of Shares or
cash issued upon settlement of the Stock Units that gives rise to the
withholding requirement.
 
7.  Effect of Agreement.
 
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.  The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this
Agreement.  Nothing in this Agreement or the Plan shall confer upon the Employee
any right to continue in the employ of the Company or any of its Affiliates or
interfere in any way with the right of the Company or any such Affiliates to
terminate the Employee’s employment at any time.  Until shares of Common Stock
are actually delivered to the Employee upon settlement of the Stock Units, the
Employee shall not have any rights as a stockholder with respect to the Stock
Units, except as specifically provided herein.
 
8.  Laws Applicable to Construction; Consent to Jurisdiction.
 
(a)            This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (United States of America), without
regard to principles of conflict of laws which could cause the application of
the law of any jurisdiction other than the State of New York. In addition to the
terms and conditions set forth in this Agreement and Appendix A, the Stock Units
are subject to the terms and conditions of the Plan, which is hereby
incorporated by reference. By signing this Agreement, the Employee agrees to and
is bound by the Plan and the restrictive covenants set forth in Appendix A.
 
 
- 3 -

--------------------------------------------------------------------------------


 
 
(b)            Any controversy or claim between the Employee and the Company or
its Affiliates arising out of or relating to or concerning the provisions of
this Agreement or the Plan shall be finally settled by arbitration in New York
City before, and in accordance with the rules then obtaining of, the Financial
Industry Regulatory Authority (“FINRA”) or, if FINRA declines to arbitrate the
matter, the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA.
 
(c)            The Employee and the Company hereby irrevocably submit to the
exclusive jurisdiction of any state or federal court located in the City of New
York over any suit, action, or proceeding arising out of relating to or
concerning this Agreement or the Plan that is not otherwise required to be
arbitrated or resolved in accordance with the provisions of Section 8(b). This
includes any suit, action or proceeding to compel arbitration or to enforce an
arbitration award. The Employee and the Company acknowledge that the forum
designated by this Section 8(c) has a reasonable relation to this Agreement, and
to the Employee’s relationship to the Company.  Notwithstanding the foregoing,
nothing herein shall preclude the Company or the Employee from bringing any
action or proceeding in any other court for the purpose of enforcing the
provisions of Section 8(a) or this Section 8(c).  The agreement of the Employee
and the Company as to forum is independent of the law that may be applied in the
action, and the Employee and the Company agree to such forum even if the forum
may under applicable law choose to apply non-forum law.  The Employee and the
Company hereby waive, to the fullest extent permitted by applicable law, any
objection which the Employee or the Company now or hereafter may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in this Section 8(c).  The Employee and the
Company undertake not to commence any action arising out of or relating to or
concerning this Agreement in any forum other than a forum described in this
Section 8(c), or, to the extent applicable, Section 8(b).  The Employee and the
Company agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any such suit, action or proceeding in any such
court shall be conclusive and binding upon the Employee and the Company.
 
9.  Conflicts and Interpretation.
 
In the event of any conflict between this Agreement and the Plan, the Plan shall
control.  In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
 
10. Amendment.
 
This Agreement may not be modified, amended or waived except by an instrument in
writing signed by both parties hereto.  The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
such party of a provision of this Agreement.
 
 
- 4 -

--------------------------------------------------------------------------------


 
 
11. Section 409A.
 
The Company believes that the Stock Units may constitute “deferred compensation”
within the meaning of Section 409A of the Code, and it is the intention and
belief of the Company that the provisions of this Agreement comply in all
respects with Section 409A of the Code.  If the Company determines after the
Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may, notwithstanding Section 10, make such amendment, effective as
of the Grant Date or any later date, without the consent of the Employee
(provided that any such amendment shall be narrowly tailored to achieve such
compliance with as limited deviation from the intent of this Agreement as of the
date hereof as is practicable).
 
12. Headings.
 
The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
 
13. Counterparts.
 
This Agreement may be executed in counterparts, which together shall constitute
one and the same original.
 
 
- 5 -

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on behalf of its applicable Affiliate by a duly
authorized officer and the Employee has hereunto set the Employee’s hand.
 

  LAZARD LTD          
 
By:
/s/ Scott D. Hoffman       Name:   Scott D. Hoffman       Title:     Managing
Director and General Counsel           

 
 
 
/s/ Bruce Wasserstein       Bruce Wasserstein  

 
 
- 6 -

--------------------------------------------------------------------------------


 

Exhibit 10.2
 
Appendix A

 
Restrictive Covenants
 
The Employee acknowledges that the grant of the Stock Units pursuant to the
Stock Unit Agreement (the “Agreement”), which is being entered into in
connection with the execution of the Amended and Restated Agreement Relating to
Retention and Noncompetition and Other Covenants by and among the Company,
Lazard Group LLC, and Employee dated as of the date of the Agreement (the
“Retention Agreement”), confers a substantial benefit upon the Employee, and
agrees to the following covenants, which are designed, among other things, to
protect the interests of the Company and its Affiliates (collectively, the
“Firm”) in confidential and proprietary information, trade secrets, customer and
employee relationships, orderly transition of responsibilities, and other
legitimate business interests.  The Employee acknowledges that, pursuant to
Section 1(e) of the Agreement, some or all of the Stock Units may be forfeited
upon a violation by the Employee of the following covenants:
 
(a)            Confidential Information.  The Employee shall not at any time
(whether prior to or following the Employee’s Termination of Employment)
disclose or use for the Employee’s own benefit or purposes or the benefit or
purposes of any other person, corporation or other business organization or
entity, other than the Firm, any trade secrets, information, data, or other
confidential or proprietary information relating to the customers, developments,
programs, plans or business and affairs of the Firm, provided that the foregoing
shall not apply to information that is not unique to the Firm or that is
generally known to the industry or the public other than as a result of the
Employee’s breach of this covenant or as required pursuant to an order of a
court, governmental agency or other authorized tribunal (provided that the
Employee shall provide the Firm prior written notice of any such required
disclosure).  The Employee agrees that upon the Employee’s Termination of
Employment, the Employee or, in the event of the Employee’s death, the
Employee’s heirs or estate at the request of the Firm, shall return to the Firm
immediately all books, papers, plans, information, letters and other data, and
all copies thereof or therefrom, in any way relating to the business of the
Firm.  Without limiting the foregoing, the existence of, and any information
concerning, any dispute between the Employee and the Firm shall be subject to
the terms of this Paragraph (a), except that the Employee may disclose
information concerning such dispute to the arbitrator or court that is
considering such dispute, and to the Employee’s legal counsel, spouse or
domestic partner, and tax and financial advisors (provided that such persons
agree not to disclose any such information).
 
(b)            Non-Competition.  The Employee acknowledges and recognizes the
highly competitive nature of the businesses of the Firm.  The Employee further
acknowledges that the Employee has been and shall be provided with access to
sensitive and proprietary information about the clients, prospective clients,
knowledge capital and business practices of the Firm, and has been and shall be
provided with the opportunity to develop relationships with clients, prospective
clients, consultants, employees, representatives and other agents of the Firm,
and the Employee further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Firm has invested and
shall continue to invest substantial time, effort and expense.  The Employee
agrees that while employed by the Firm during the Employment Period (as defined
in the Retention Agreement) and thereafter until the date that is (i) three
months after the date of the Employee’s Termination of Employment for any reason
other than a termination by the Firm without Cause or (ii) one month after the
date of the Employee’s Termination of Employment by the Firm without Cause (in
either case, the date of such Termination of Employment, the “Date of
Termination”, and such period, the “Noncompete Restriction Period”), the
Employee shall not, directly or indirectly (other than in respect of the
activities of Wasserstein & Co., LP that do not involve the direct rendering of
services by the Employee), on the Employee’s behalf or on behalf of any other
person, firm, corporation, association or other entity, as an employee,
director, advisor, partner, consultant or otherwise, provide services or perform
activities for, or acquire or maintain any ownership interest in, a “Competitive
 
 
A-1

--------------------------------------------------------------------------------


 
 
Enterprise.”  For purposes of this Appendix, “Competitive Enterprise” shall mean
a business (or business unit) that (x) engages in any activity or (y) owns or
controls a significant interest in any entity that engages in any activity, that
in either case, competes anywhere with any activity that is similar to an
activity in which the Firm is engaged up to and including the Employee’s Date of
Termination.  Notwithstanding anything in this Appendix, the Employee shall not
be considered to be in violation of this Appendix solely by reason of owning,
directly or indirectly, any stock or other securities of a Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in any such Competitive Enterprise) if the Employee’s interest does
not exceed 5% of the outstanding capital stock of such Competitive Enterprise
(or comparable interest, including a voting or profit participation interest, in
such Competitive Enterprise).  The Employee acknowledges that the Firm is
engaged in business throughout the world.  Accordingly, and in view of the
nature of the Employee’s position and responsibilities, the Employee agrees that
the provisions of this Paragraph (b) shall be applicable to each jurisdiction,
foreign country, state, possession or territory in which the Firm may be engaged
in business while the Employee is providing services to the
Firm.  Notwithstanding anything contained in Paragraph (b) and (c) of this
Appendix to the contrary or in any restricted stock unit agreement between the
Employee and the Company or its affiliates entered into on, prior to or after
the date hereof, in no event shall the Employee’s services to or relationship
with Wasserstein & Co., LP, to the extent consistent with his relationship with
and services to Wasserstein & Co., LP as of the date hereof, be considered to be
in violation of, or give rise to a violation of, Paragraph (b) or (c) of this
Appendix (or any similar provisions in any restricted stock unit agreement
between the Employee and the Firm entered into on, prior to or after the date
hereof).
 
(c)            Nonsolicitation of Clients.  The Employee hereby agrees that
while employed by the Firm during the Employment Period and thereafter during
the Noncompete Restriction Period, the Employee shall not, in any manner,
directly or indirectly (other than in respect of the activities of Wasserstein &
Co., LP that do not involve the direct rendering of services by the Employee),
(i) Solicit a Client to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Firm, to the extent the
Employee is soliciting a Client to provide them with services the performance of
which would violate Paragraph (b) above if such services were provided by the
Employee, or (ii) interfere with or damage (or attempt to interfere with or
damage) any relationship between the Firm and a Client.  For purposes of this
Appendix, the term “Solicit” means any direct or indirect communication of any
kind whatsoever, regardless of by whom initiated, inviting, advising,
persuading, encouraging or requesting any person or entity, in any manner, to
take or refrain from taking any action, and the term “Client” means any client
or prospective client of the Firm to whom the Employee provided services, or for
whom the Employee transacted business, or whose identity became known to the
Employee in connection with the Employee’s relationship with or employment by
the Firm, whether or not the Firm has been engaged by such Client pursuant to a
written agreement; provided that an entity which is not a client of the Firm
shall be considered a “prospective client” for purposes of this sentence only if
the Firm made a presentation or written proposal to such entity during the
12-month period preceding the Date of Termination or was preparing to make such
a presentation or proposal at the time of the Date of Termination.
 
 
A-2

--------------------------------------------------------------------------------


 
 
(d)            No Hire of Employees.  The Employee hereby agrees that while
employed by the Firm during the Employment Period and thereafter until the date
that is six months after the Employee's Date of Termination for any reason (the
“No Hire Restriction Period”), the Employee shall not, directly or indirectly,
for himself or on behalf of any third party (other than the Firm) at any time in
any manner, Solicit, hire, or otherwise cause any employee who is at the
associate level or above (including, without limitation, managing directors),
officer or agent of the Firm to apply for, or accept employment with, any
Competitive Enterprise, or to otherwise refrain from rendering services to the
Firm or to terminate his or her relationship, contractual or otherwise, with the
Firm, other than in response to a general advertisement or public solicitation
not directed specifically to employees of the Firm.
 
(e)            Nondisparagement.  The Employee shall not at any time (whether
prior to or following the Employee’s Date of Termination), and shall instruct
the Employee’s spouse, domestic partner, parents, and any of their lineal
descendants (it being agreed that in any dispute between the parties regarding
whether the Employee breached such obligation to instruct, the Firm shall bear
the burden of demonstrating that the Employee breached such obligation) not to,
make any comments or statements to the press, employees of the Firm, any
individual or entity with whom the Firm has a business relationship or any other
person, if such comment or statement is disparaging to the Firm, its reputation,
any of its affiliates or any of its current or former officers, members or
directors, except for truthful statements as may be required by law.
 
(f)            Notice of Termination Required.  The Employee agrees to provide
three months’ written notice to the Firm prior to the Employee’s Date of
Termination.  The Employee hereby agrees that, if, during the three-month period
after the Employee has provided notice of termination to the Firm or prior
thereto, the Employee enters (or has entered into) a written agreement to
provide services or perform activities for a Competitive Enterprise that would
violate Paragraph (b) if performed during the Noncompete Restriction Period,
such action shall be deemed a violation of this Paragraph (f).
 
        (g)            Covenants Generally.  The Employee’s covenants as set
forth in this Appendix are referred to herein as the “Covenants.”  If any of the
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Covenant shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining such Covenants shall not be affected thereby; provided, however, that
if any of such Covenants is finally held to be invalid, illegal or unenforceable
because it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such Covenant shall be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder.  The Employee hereby agrees that prior to accepting
employment with any other person or entity during his period of service with the
Firm or during the Noncompete Restriction Period or the No Hire Restriction
Period, the Employee shall provide such prospective employer with written notice
of the provisions of this Appendix, with a copy of such notice delivered no
later than the date of the Employee’s commencement of such employment with such
prospective employer, to the General Counsel of the Company.  The Employee
acknowledges and agrees that the terms of the Covenants: (i) are reasonable in
light of all of the circumstances, (ii) are sufficiently limited to protect the
legitimate interests of the Firm, (iii) impose no undue hardship on the Employee
and (iv) are not injurious to the public.  The Employee acknowledges and agrees
that the Employee’s breach of the Covenants will cause the Firm irreparable
harm, which cannot be adequately compensated by money damages.  The Employee
further acknowledges that the Covenants and notice period requirements set forth
herein shall operate independently of, and not instead of, any other restrictive
covenants or notice period requirements to which the Employee is subject
pursuant to other plans and agreements involving the Firm.
 
 
A-3